NIX, Judge.
Fletcher Foster, hereinafter referred to as defendant, has filed an application for post-conviction Appeal in this Court alleging he was denied his right to appeal.
He was charged in the District Court of Pawnee County with the crime of Rape First Degree, case #2425. He entered a plea of guilty, and was sentenced to 35 years in the penitentiary on April 26, 1965.
From the record before this Court, it appears that the defendant was represented by counsel. He did not serve Notice of Intent to Appeal, he did not request a casemade, nor does he state that he asked his counsel to do so. He states he escaped from a mental institution in Indiana, and that he asked for a sanity hearing in District Court, but does not state when.
This Court is of the opinion that petitioner’s application and contentions are not well taken.
When a defendant does not serve notice of his intent to appeal, does not request a casemade, or make any affirmative attempt to perfect his appeal through the trial court before the time for appeal has expired, he cannot be heard to complain that his Constitutional rights have been violated or denied; and application to Court of Criminal Appeals for Post-Conviction Appeal will be denied.
Writ denied.
BUSSEY, P. J., and BRETT, J., con-' cur.